Citation Nr: 1737356	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  07-06 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to increases in the staged ratings (of 20 percent since June 8, 2006, 40 percent since November 8, 2013, and 0 percent since September 1, 2017) for right knee limitation of extension.  

2.  Entitlement to increases in the staged ratings (of 0 percent since June 8, 2006, 30 percent since November 8, 2013, and 10 percent since September 1, 2017) for right knee instability.

3.  Entitlement to a rating in excess of 10 percent for service-connected residuals of right knee meniscectomy with degenerative arthritis, to include entitlement to a separate compensable rating for residuals of scar.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1972 to February 1975.

These matters came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent rating for residuals of right knee meniscectomy with degenerative arthritis.  The Veteran testified before the undersigned Veterans Law Judge in an April 2008 video conference hearing; a transcript of the hearing is of record.  

Historically, the case was before the Board in January 2009 when it was remanded for additional development.  During the pendency of the appeal, a January 2011 rating decision granted service connection for right knee limitation of extension, rated 0 percent disabling, effective June 8, 2006.  In a September 2011 decision, the Board denied a rating in excess 10 percent rating for residuals of right knee meniscectomy with degenerative arthritis, granted a separate 10 percent rating for right knee instability, and denied TDIU.  
The Veteran appealed the Board's September 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2012 Joint Motion for Remand (Joint Motion), the Court vacated the Board's September 2011 decision, and remanded the matter to the Board for further action.  

In June 2013, the Board remanded the case for further development.  A June 2014 rating decision granted an increased (30 percent) rating for right knee instability, effective November 8, 2013, and granted an increased (40 percent) rating for right knee limitation of extension, effective November 8, 2013.  

A January 2017 rating decision granted service connection for residuals of a right knee scar, rated 0 percent, effective January 20, 1989, and proposed to decrease the rating for right knee limitation of extension to 0 percent, and proposed to decrease instability of the right knee to 10 percent.  Finally, a June 2017 rating decision decreased the rating for right knee limitation of extension to 0 percent, effective September 1, 2017, and decreased right knee instability to 10 percent, effective September 1, 2017.  

The issues have been characterized to reflect the staged ratings are on appeal.  

In February 2017 correspondence, the Veteran appears to raise entitlement to an earlier effective date, but it is not clear what disability the Veteran is contending should have such an effective date.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action and clarification as to what the Veteran is seeking.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

As noted above in the Introduction, the matters on appeal were remanded by the Board in June 2013 for additional development.  The most recent Supplemental Statement of the Case (SSOC) was issued in January 2017.  Since that time, the Veteran underwent a VA examination for his adjustment disorder, and additional VA treatment records have been added to the record.  Notably, the Veteran has not waived initial AOJ consideration of such evidence in accord with 38 C.F.R. § 20.1304(c).  

In addition, regarding the claims for increased ratings for residuals of right knee meniscectomy with degenerative arthritis, and right knee limitation of extension and right knee instability, the Board's June 2013 remand included instructions for a contemporaneous examination to determine the current severity of his disability.  The most recent VA examination was performed in September 2016, with addendum opinions provided in December 2016 and January 2017.  During the pendency of his appeal, in Correia v. McDonald, 28 Vet. App. 158, 170 (2016), it was held that a VA examination evaluating the severity of a joint disability must record the results of motion testing "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  Inasmuch as the September 2016 VA examination did not include findings required by Correia, these matters must be remanded for a new examination.  

Regarding the claim of entitlement to TDIU, for the period prior to February 14, 2017, the Veteran is only entitled to consideration of TDIU benefits on an extraschedular basis, even with consideration of the various ratings for the Veteran's right lower extremity (i.e., residuals scar right thigh, residuals of right knee meniscectomy with degenerative arthritis, residuals right knee scar, right knee limitation of extension, right knee instability).  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.  
The evidence shows that the Veteran's occupational history includes working as a welder/machinist, plumbing, construction, hotel maintenance, stocker, and painter.  See, e.g., September 2013 Social Security Administration (SSA) Disability Determination Explanation report.  His educational background includes approximately three-and-a-half years of college.  See, e.g., January 1984 VA Form 22-1990.  The Veteran was last gainfully employed in October 2010.  September 2013 SSA Disability Determination Explanation report.  

The pertinent evidence of record includes a June 2014 VA knee and lower leg conditions examination that opined the impact of the Veteran's right knee on his ability to work included he could not squat, kneel, climb, stand, or walk much.  In addition, a September 2016 VA knee and lower leg conditions examination opined that the Veteran's right knee impacts all standing, walking, climbing and squatting required for the Veteran's former occupation as a welder/machinist, and that the Veteran was only capable of sedentary jobs/desk jobs.  Inasmuch as the Board cannot grant an award of TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO must first submit that claim to the Director, Compensation Service, and the evidence indicates that such should be accomplished, this matter must be remanded so that this may be performed.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file updated VA treatment records that are dated from June 2017.  

2. Then schedule the Veteran for a VA examination to determine the current nature and severity of his residuals of right knee meniscectomy with degenerative arthritis.  The claims file should be made available to and be reviewed by the examiner.  Any appropriate diagnostic testing should be conducted and noted in the report.  

Full range motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is asked to describe any instability or subluxation of the right knee, to state whether there is any weakness in the affected extremity, and to provide an evaluation of the limitations and restrictions imposed by the Veteran's service-connected right knee disability on routine work activities like sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six-to-eight hours per day.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

3. Refer the issue of entitlement to TDIU to the Director, Compensation Service, for extraschedular consideration, particularly since October 2010.  

4. Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in January 2017, and provide them an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


